WEBB, Justice.
The question in this case is whether the plaintiff Linda Fay Shuler may stack the underinsured motorist coverages in Mr. Bailey’s policy. We hold she cannot.
In Nationwide Mutual Ins. Co. v. Silverman, 332 N.C. 633, 423 S.E.2d 68 (1992), which involved facts substantially the same as the facts in this case, we held that a Class II insured could not stack underinsured motorist coverage. A Class II insured is a person who uses an insured vehicle with the consent of the named insured or a guest in such vehicle. A Class I insured is the named insured and, while residing in the same household, the spouse of the named insured and relatives of either.
If Linda Fay Shuler is a Class II insured she cannot stack the two coverages in Mr. Bailey’s policy. She contends she is a Class I insured because she was named in the policy as a driver of the vehicle and she lives in the household with the insured. Neither the policy nor the statute, N.C.G.S. § 20-279.21(b)(3), provides that living in the household with the insured without being married to the insured or related to the insured or to the spouse of the insured or being listed on the policy as a driver of the vehicle makes a person a ■ Class I insured. Linda Fay Shuler is *460a Class II insured and cannot stack the coverages in Mr. Bailey’s policy.
For the reasons stated in this opinion, we reverse and remand to the Court of Appeals for further remand to the Superior Court, Buncombe County, for a judgment consistent with this opinion.
REVERSED AND REMANDED.